Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments have overcome the previously relied upon prior art rejection to Stoessel et al. (US Pat. 8,940,407).  Specifically, independent claim 1 has bene amended such that the optically active host material in the organic light emitting device is a compound comprising a chiral center of an sp3 hybridized carbon or silicon atom or a compound having a single sterically hindered bond rotation having a free energy barrier of rotation of greater than 100 kJ/mol at 298 K.  Such bond rotation parameters allow for the isolation of either of the two isomers.  Stoessel et al. only discloses optically active host materials which are derived from hindered bond rotation (and not due to sp3 hybridized chiral carbon or silicon atoms).  The isomeric hosts taught by Stoessel et al. require two sterically hindered bond rotation sites to provide for compounds which can have a syn or anti configuration as described by Stoessel et al. therein.  While the isomers taught by Stoessel et al. are optically active due to the sterically hindered bond rotation, the optical activity must require at least a pair of such groups.  Stoessel et al. does not teach or suggest optically active host materials which have only one such group.  And even if one of ordinary skill in the art would have found it obvious to prepare such compounds, they would not display any optical activity since the resulting pair of atropisomers would be the same compound.  For example, the atropisomer mixture prepared by Stoessel et al. in example 3 has two sites of sterically hindered bond rotation.  If one of these sites were removed (by, for example, removing the methoxy group from one of the benzene rings), the resulting compound could not be resolved into two separate isomers as either configuration of the remaining o-methoxybenzene group results in the same exact compound.  Stoessel et al. represents the closest prior art regarding chiral hosts resulting from sterically hindered bond rotation.  The prior art dose not teach or suggest employing optically active hosts which are derived from chiral compounds which have sp3 carbon or silicon atoms as required by the other embodiment of claim 1.  Claims 4 and 11, which were indicated as containing allowable subject matter in the previous Office action, have been amended into independent form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766